If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



JOHN WHEELER,                                                     UNPUBLISHED
                                                                  November 19, 2019
              Plaintiff-Appellant,

v                                                                 No. 344496
                                                                  Oakland Circuit Court
BUSCH’S INC., and SIMSBURY F/14 LLC                               LC No. 2017-156740-NO

              Defendants-Appellees.


Before: M. J. KELLY, P.J., and FORT HOOD and SWARTZLE, JJ.

M. J. KELLY, J. (concurring).

       But for the Supreme Court’s order in Janson v Sajewski Funeral Home, Inc, 486 Mich.
934 (2010), I would hold that a jury should decide whether, on casual inspection plaintiff, John
Wheeler, reasonably perceived the pavement to be wet rather than covered in black ice.
However, as I am bound by our Supreme Court’s order in Janson, I concur in the result reached
by the majority.1

                                                           /s/ Michael J. Kelly




1
  An order of the Supreme Court is binding precedent when the rationale that the Court employed
can be understood. Evans & Luptak, PLC v Lizza, 251 Mich. App. 187, 196; 650 NW2d 364
(2002).



                                              -1-